Citation Nr: 1231491	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to the Veteran's service-connected disorders. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2010 the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in July 2011the Veteran's representative submitted a statement advising the Board that he Veteran wished to withdraw that request.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2011).  


The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The relevant evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disorder of depression has been caused or aggravated by a service-connected condition.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has depression which is related to a service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitled to service connection for an acquired psychiatric disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

As a preliminary matter, the Board does note that the Veteran has been granted entitlement to service connection for posttraumatic stress disorder with a 30 percent rating; tinnitus with a 10 percent rating; and bilateral hearing loss with a noncompensable rating.  

Service treatment records do not indicate that the Veteran's acquired psychiatric disorder began in service.  The Veteran's primary contention is that he has an acquired psychiatric disorder other than posttraumatic stress disorder which is either a result of his time in service or has been caused or aggravated by his service-connected disorders.  The relevant evidence of record includes VA treatment records, several VA examination reports, private treatment records and written statements from the Veteran and other individuals.  

VA and private treatment records clearly show that the Veteran had been diagnosed with several acquired psychiatric disorders, including PTSD, depression, an anxiety disorder and an adjustment disorder. 

The Veteran was afforded a VA examination in support of his claim in March 2009.  The examiner diagnosed the Veteran with moderate recurrent major depression, assigning a GAF score of 38.  The examiner stated that the Veteran's chronic health problems were causally related to the Veteran's depression, assigning primary responsibility for the Veteran's depression to multiple sclerosis.  Hearing loss was identified as "also contributing."  In an addendum opinion from April 2009, another examiner stated that it was not at least as likely as not that the Veteran's hearing loss caused his depression, nothing that the Veteran's multiple sclerosis was far more stressful than his hearing loss and thus more likely to account for his depression.  In an addendum from August 2009 the same examiner reiterated this statement.

In a February 2010 letter the Veteran stated that he suffered from depression shortly after being discharged from active service.  He reported that this was long before his was diagnosed with multiple sclerosis and that therefore his depression could not be secondary to that condition.  

In November 2010 the Veteran was afforded an additional examination.  In his report the examiner noted that the Veteran was despondent and had a depressed mood.  Death-oriented ideation was reported, though the Veteran denied any active intent for self-harm.  Feelings of loss and helplessness and occasional tearful bouts were also reported.  The examiner diagnosed the Veteran with posttraumatic stress disorder (PTSD) and severe major depression.  He noted that the Veteran's major depression predated his PTSD symptoms, but stated that the Veteran's PTSD symptoms appear to aggravate his depression symptoms.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's depression has been caused or aggravated by his service-connected disorders.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that the claimed disability is proximately due to, the result of, or aggravate by a service-connected disability.  38 C.F.R. § 3.310.  Despite the presence of some ambiguous evidence in the claims file the Board finds that this standard has been met.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for the psychiatric disorder of depression is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  As no other psychiatric disorder has been related by competent medical evidence to service or service-connected disability other than the Veteran's already service-connected PTSD, there is no basis to grant service connection for any disorder other than depression, such as an anxiety or adjustment disorder.  In addition, while the Veteran is considered competent to describe emotional symptoms he attributes to certain disorders and/or service, he is not competent to attribute these symptoms to a particular diagnosis or link such a diagnosis to service.  Simply put, these are not considered simple diagnoses that the Veteran is competent to render or comment on etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making determinations as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, based on the Veteran's February 2010 correspondence, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for depression is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


